     Case: 1:17-md-02804-DAP Doc #: 3146 Filed: 02/03/20 1 of 4. PageID #: 487782



                                 UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

This document relates to:                                              MDL No. 2804
                                                                       Case No. 17-md-2804
All Cases                                                              Judge Dan Aaron Polster

              PHARMACY DEFENDANTS’ JOINDER IN NOTICE OF POSITION

          Pharmacy Defendants1 respectfully submit this notice of their joinder in the Certain

 Defendants’ Notice of Position Regarding Evidentiary Orders of December 26, 2019 and January

 3, 2020 filed on January 31, 2020 (Dkt. #3133). Pharmacy Defendants reserve all objections and

 rights identified by the other defendants. Moreover, with the exception of Walgreens, Pharmacy

 Defendants had been severed (Kroger had been dismissed) from the Track One Summit and

 Cuyahoga County cases at the time the motions in limine were briefed and decided. In addition to

 the deficiencies noted by the other defendants, Pharmacy Defendants cannot be bound by orders

 on which they had no opportunity to be heard and which did not involve the dispensing claims of

 Track One-B.2




 1
   “Pharmacy Defendants” are CVS Rx Services, Inc. and CVS Indiana, L.L.C. (“CVS Distributors”), Rite Aid of
 Maryland, Inc., d/b/a Mid-Atlantic Customer Support Center (“Rite Aid”), Walgreen Co. and Walgreen Eastern Co.
 (“Walgreens”), HBC Service Company, an unincorporated operating division of Giant Eagle, Inc. (“Giant Eagle”),
 Discount Drug Mart (“DDM”), Walmart Inc. (“Walmart”), and The Kroger Co., Kroger Limited Partnership I, and
 Kroger Limited Partnership II (“Kroger”).
 2
   Nor have Pharmacy Defendants had the opportunity to seek further consideration or reexamination of the Court’s
 interlocutory evidentiary rulings in the context of trial and the actual presentation of evidence. See In re Air Crash
 Disaster, 86 F.3d 498, 518 (6th Cir. 1996) (“It is well established that the interlocutory orders and rulings made pre-
 trial by a district judge are subject to modification by the district judge at any time prior to final judgment[.]”) (quoting
 In re “Agent Orange” Prod. Liability Litig., 733 F.2d 10, 13 (2d Cir. 1984)).
Case: 1:17-md-02804-DAP Doc #: 3146 Filed: 02/03/20 2 of 4. PageID #: 487783



Dated: February 3, 2020                              Respectfully submitted,

/s/ Kaspar J. Stoffelmayr                            /s/ Tina M. Tabacchi
Kaspar J. Stoffelmayr                                Tina M. Tabacchi
BARTLIT BECK LLP                                     Tara A. Fumerton
54 West Hubbard Street                               JONES DAY
Chicago, IL 60654                                    77 West Wacker
Phone: (312) 494-4400                                Chicago, IL 60601
Fax: (312) 494-4440                                  Phone: (312) 269-4335
kaspar.stoffelmayr@bartlitbeck.com                   Fax: (312) 782-8585
Counsel for Walgreen Co. and Walgreen Eastern        tmtabacchi@jonesday.com
Co.                                                  tfumerton@jonesday.com
                                                     Counsel for Walmart Inc.

/s/ Kelly A. Moore                                   s/ Eric R. Delinsky
Kelly A. Moore                                       Eric R. Delinsky
MORGAN, LEWIS & BOCKIUS LLP                          Alexandra W. Miller
101 Park Avenue                                      ZUCKERMAN SPAEDER LLP
New York, NY 10178                                   1800 M Street, NW
Phone: (212) 309-6612                                Suite 1000
Fax: (212) 309-6001                                  Washington, DC 20036
kelly.moore@morganlewis.com                          Phone: (202) 778-1800
                                                     Fax: (202) 822-8106
Elisa P. McEnroe                                     edelinsky@zuckerman.com
MORGAN, LEWIS & BOCKIUS LLP                          smiller@zuckerman.com
1701 Market Street                                   Counsel for CVS Rx Services, Inc. and CVS
Philadelphia, PA 19103                               Indiana, L.L.C.
Phone: (215) 963-5917
Fax: (215) 963-5001
elisa.mcenroe@morganlewis.com
Counsel for Rite Aid of Maryland, Inc., d/b/a Rite
Aid Mid-Atlantic Customer Support Center

/s/ Timothy D. Johnson                               /s/ Robert M. Barnes
Timothy D. Johnson                                   Robert M. Barnes
Gregory E. O’Brien                                   Joshua A. Kobrin
CAVITCH FAMILO & DURKIN, CO. LPA                     MARCUS & SHAPIRA LLP
Twentieth Floor                                      35th Floor, One Oxford Center
1300 East Ninth Street                               301 Grant Street
Cleveland, OH 44114                                  Pittsburgh, PA 15219
Phone: (216) 621-7860                                Phone: (412) 471-3490
Fax: (216) 621-3415                                  Fax: (412) 391-8758
tjohnson@cavitch.com                                 rbarnes@marcus-shapira.com
gobrien@cavitch.com                                  kobrin@marchus-shapira.com
Counsel for Discount Drug Mart, Inc.                 Counsel for HBC Service Company
Case: 1:17-md-02804-DAP Doc #: 3146 Filed: 02/03/20 3 of 4. PageID #: 487784



/s/ Ronda L. Harvey
Ronda L. Harvey Esq. (WVSB 6326)
Fazal A. Shere, Esq. (WVSB 5433)
Unaiza Riaz, Esq. (WVSB 13253)
Pamela J. Ferrell, Esq. (WVSB 12506)
BOWLES RICE LLP
600 Quarrier Street
Charleston, West Virginia 25301
Phone: 304-347-1100
rharvey@bowlesrice.com
fshere@bowlesrice.com
utyree@bowlesrice.com
pferrell@bowlesrice.com
Counsel for Defendant The Kroger Co.,
Kroger Limited Partnership I,
Kroger Limited Partnership II
  Case: 1:17-md-02804-DAP Doc #: 3146 Filed: 02/03/20 4 of 4. PageID #: 487785



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 3, 2020, the foregoing was served via

the Court’s ECF filing system to all counsel of record.



                                                                  /s/ Kelly A. Moore
